NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SYNQOR, INC.,
Plain.tiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendan,ts-Appellants,
AND
BEL FUSE, INC., `
Defen.dant-Appellant,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP., _
Defendan,ts-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.,
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER~ONE, INC.,
Defendants-Appellcmts.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TE CH 2
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. J0hn Ward.
ON MOTION
0 R D E R
Upon consideration of Murata E1ectronics North
A1nerica, Inc. et a1.’s motion to withdraw its motion for
reconsideration,
IT ls ORDERED THAT:
The motion is denied.
FOR THE COURT
la
JUN132[l11
/s/ J an Horba1y
Date J an Horba1y
C1erk
cc: Dona1d R. Dunner, Esq.
C0nstantine L. Trela, Jr., Esq.
Steven N. Williams, Esq. TH£ FEDERAL clRcU"
Alan D. Smith, Esq.
Erio W. Benisek, Esq. JUN 13 2311
Wi1]iaIn F. Lee, Esq.
s19 .W\l'lDBAl.Y
aim
»,s.¢@unF5%E!»?»wsmR